LAND, J.
Plaintiffs, taxpayers of ward 7, Claiborne parish, sue to annul a special tax election called and held to ascertain the wishes of the property taxpayers of said ward relative to granting aid to the Shreveport & Northeastern Railway Company in the construction of its line from Homer to Shreveport.
The said election was contested on several grounds of alleged nullity and unconstitutionality.
There was judgment in favor of the plaintiffs annulling said election. The railway company has appealed.
Motion to Dismiss.
The suggestion that this appeal should be dismissed, because the police jury has not appealed, is without force, as that defendant is before us as an appellee. Guy v. McDuffie, 123 La. 641, 49 South. 222.
Whether the judgment can be disturbed as between the plaintiffs and the police jury is another question. The motion is therefore overruled.